PER CURIAM:
Appellants, Ralph E. Williams and William C. Mills, filed a complaint in the district court on October 22, 1969, asking the court to restrain the United States from assessing and collecting certain unpaid federal wagering taxes. Appellants, Roy K. Hensley and John D. Jarrell, had filed a similar complaint on September 19, 1969. On August 2, 1971, the district court dismissed both complaints relying on McAlister v. Cohen, 308 F.Supp. 517 (S.D.W.Va.1970), aff’d, 436 F.2d 422 (4 Cir. 1971), and these appeals followed.
The appellants concede that the contentions raised in their brief were rejected by this court in McAlister, supra, and Washington v. United States, 402 F.2d 3 (4 Cir. 1968), cert. denied, 402 U.S. 978, 91 S.Ct. 1641, 29 L.Ed.2d 145 (1971); however, they urge this court to reconsider those decisions.
Upon examination and consideration of the records and the briefs we see no reason to depart from our prior holdings. Accordingly, we dispense with oral argument and affirm the judgments below.
Affirmed.